 TRAFFORD COACH LINES399This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or coveredby anyother material.ANTHONY C. MARKITELL AND JOHN, H. DENT, PARTNERS, D/B/ATRAFFORD COACH LINES, AND TRAFFORD COACH LINESandAMALGAM-ATED ASSOCIATION OF STREET, ELECTRIC RAILWAY AND MOTOR COACHEMPLOYEES OF AMERICA, DIVISION 1214.CaseNo. 6-CA-281.May 29,1952Supplemental Decision and OrderOn January 3, 1952, the Board issued a Decision and Order in theabove-entitled proceeding, finding, among other things, that the evi-dence was insufficient to support the complaint allegation that the dis-charge of employee DiRito constituted a violation of Section 8 (a)(3) of the Act.'On March 3, 1952, the General Counsel filed a mo-tion for reconsideration, requesting the Board to reconsider its deci-sion and to find a violation as to DiRito.None of the other partiesfiled any documents in response to the motion. The Board has con-sidered the motion and, after reevaluating the entire record, makesthe following finding and conclusion respecting DiRito.The General Counsel's motion is based on the ground that the Boardhas accorded insufficient weight to the evidence pointing to illegalmotivation in the discharge of this employee.The General Counselargues particularly the persuasiveness of an affidavit, received inevidence, given by Markitell to the Board agent who investigated thecharge before issuance of the complaint.When all four of the em-ployees involved in this case-Cole, Taylor, Hopkins, and DiRito-were discharged, Markitell was the owner of the bus company forwhich they worked, and was himself named as a party Respondent?In our original decision we found that Cole, Taylor, and Hopkinswere discharged because of their persistent activities on behalf of theUnion generally.As it was clear that their grievance committee pro-test on behalf of William Miller on September 27 was the provocativeincident giving rise to Markitell's ire, we did not adopt the TrialExaminer's specific finding that they were discharged for the addi-tional reason that they had engaged in a short-lived strike 3 weeksearlier.Our doubt as to the sufficiency of the evidence supporting thecomplaint allegation respecting DiRito stemmed from the fact thathe was in the hospital, and therefore did not participate in the griev-ance protest when the group was discharged.We were hesitant to2 97 NLRB 938.C As setforthin detail in the IntermediateReport, in the affidavitin question Markitellstated thatall four employeeswere discharged because they were responsible for a strikeon September 5 and 6, 1949.99 NLRB No. 69. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDfind illegality in DiRito's discharge after his illness if such a findinghad to rest entirely on Markitell's admission in his affidavit to theBoard agent, an admission which conflicted directly with his oraltestimony at the hearing.After carefully reexamining the entire record, however, we are con-vinced that the statements made by Markitell in his repudiated affi-davit. are corroborated by .the- direct and. correctly credited testimonyof Business Agent Welsh as to his conversation with Markitell onSeptember 27.Markitell toldWelsh that the "committee" was dis-charged because it gave him "too many headaches."Thus he neitherlimited the discharge to Cole, Taylor, and Hopkins nor the cause ofthis action to the union activity of that day.His statement to Walshtherefore is consistent with and corroborates his later explanation,made in the affidavit, that he discharged all four employees,includingDiRito, because of their earlier strike activity.One of the "head-aches" which he attributed to DiRito was the September 5 strike; 3as to the other three dischargees, the "headaches" also included theirlater attempt to gain reinstatement for William Miller.This logicaland related appraisal of all the evidence finds additional support inthe fact that, although Carl Miller did join in the committee action on_September 27, he was not discharged because, as Markitell's affidavitalso explains, Carl Miller had not participated in the earlier strike.4Against this affirmative evidence of illegal motivation in the dischargeof DiRito, including Markitell's unequivocal admission of an intent torid himself of an active union representative, DiRito's hospital stay ofwhich the Respondent was at least aware does not appear, as the Re-spondent asserts, to have been the true reason for his discharge.Uponthe entire record, therefore, we are satisfied and find, as did the TrialExaminer, that like Cole, Taylor, and Hopkins, DiRito was dischargedbecause of his activities on behalf of-the Union, and that the Respond-ent thereby violated Section 8 (a) (3) of the Act.Accordingly, we shall grant the General Counsel's motion, and shall'reverse our previous Order to the extent that it dismissed the com--plaint as to DiRito.OrderIT IS HEREBY ORDERED that the General Counsel's motion for recon-sideration be, and it hereby is, granted.IT IS HEREBY FURTHER ORDEREDthat our previous Order, dated Jan-uary 3, 1952, is reversed to the extent that it dismisses the allegationof the complaint as to DiRito, and that said Order be further modified® Another portion of Markitell's affidavit, not set forth in the Intermediate Report, readsas follows:"When DiRito left the hospital in October 1949, he visited me and I told himhe was discharged because be was one of those responsible for the wildcat strike on LaborDay and because he failed to notify the company be was going to the hospital."4 Carl Miller is also the father of William Miller. METROPOLITAN AUTO PARTS, INCORPORATED401by the insertion therein, and in Appendix A attached thereto, of thename "Bennie DiRito" immediately after the names "William Cole,""George Hopkins," and "Harry Taylor," wherever they appear insaid Orderand Appendix A.MEMBERS-STYLES and PETERSON took'no,part in the consideration ofthe--above Supplemental DecisionawlOrderMETROPOLITAN AUTO PARTS, INCORPORATEDandLOCAL 841,INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA, AFL, AND LODGE 1898, DISTRICT 48, IN-TERNATIONAL ASSOCIATION OF MACHINISTS, AFL, PETITIONER.CaseNo. 1-RC--2664.May 29, 1952Decision and OrderPursuant to a stipulation for certification upon consent election bythe Employer and Petitioner, an election was held under the directionof the Regional Director on March 13, 1952.At the close of the elec-tion, the tally of ballots showed that of approximately 14 eligiblevoters, 13 cast valid ballots, of which 4 voted for the Petitioner, 9against the Petitioner, and 2 were challenged.The Petitioner filedtimely objections to conduct affecting results of the election.The, Regional Director caused, an-investigation to be made of thePetitioner's objections, and on April 8, 1952, issued his report in whichhe found merit in the Petitioner's objections and recommended thatthe election be set aside.Thereafter, the Employer duly filed excep-tions to the Regional Director's report.Upon the entire record in this case, the Board 1 finds :The Petitioner objected to, the election^,on the ground that the Em-ployer interfered with the election by making an antiunion speech oncompany time and property while denying the Petitioneran equalopportunity to address the employees.The Regional Director's investigation disclosed the following facts:On March 7, 1952, the Petitioner mailed to the Employer a regis-tered letter which stated, among other things, that as an election wasscheduled for March 13, 19521... we are hereby demanding that, in the event the Companyaddresses these employees on Company time and property, we begranted the same privileges.a Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its, powers in connection with this case to a three-member panel[Chairman Herzog and Members Styles and Peterson].99 NLRB No. 73.